     Case: 1:19-cv-03550 Document #: 12 Filed: 09/25/19 Page 1 of 1 PageID #:53

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Alberta Wilson, et al.
                                  Plaintiff,
v.                                                  Case No.: 1:19−cv−03550
                                                    Honorable Charles R. Norgle Sr.
The City of Chicago, et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 25, 2019:


       MINUTE entry before the Honorable Charles R. Norgle: Civil case terminated.
Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
